STATE OF MICHIGAN

                              COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     FOR PUBLICATION
                                                                     August 18, 2015
                 Plaintiff-Appellant,

v                                                                    No. 320209
                                                                     Wayne Circuit Court
SALAH AL-SHARA,                                                      LC No. 13-008152-AR

                 Defendant-Appellee.


Before: HOEKSTRA, P.J., and SAWYER and BORRELLO, JJ.

SAWYER, J. (dissenting).

         I respectfully dissent.

        Defendant argues, and the majority agrees, that he is entitled to withdraw his plea
because the district court failed to fully and strictly comply with MCR 6.610(E). But reversal is
mandated only if a Jaworski1 right is omitted from the plea proceedings. People v Saffold.2 As
is acknowledged by everyone in this case, the Jaworski rights were not omitted from the
proceedings—defendant was advised of them in writing, which he signed. The only failure in
this case is the requirement that, where a defendant is advised of his rights in writing, the trial
court also must engage in a colloquy on the record that the defendant has read and understood
those rights.3 I would classify this failure as a deviation that “did not affect substantial rights,”
and, therefore, the trial court was not required to permit withdrawal of the plea.4 Rather, I would
apply the “substantial compliance” requirement under Saffold.

       In People v Saffold,5 the Michigan Supreme Court reiterated the principles established in
In re Guilty Plea Cases, 395 Mich. 96, 122; 235 NW2d 132 (1975), and described the doctrine of


1
    People v Jaworski, 387 Mich. 21; 194 NW2d 868 (1972).
2
    People v Saffold, 465 Mich. 268, 273-274; 631 NW2d 320 (2001).
3
    MCR 6.610(E)(4).
4
    MCR 6.610(E)(8)(b).
5
465 Mich. at 272-274.


                                                -1-
substantial compliance with regard to “[t]he procedures governing the acceptance of a guilty
plea” under MCR 6.302. The Court stated:6

          To determine if there was substantial compliance with the court rule, the first
          question is whether the right omitted or misstated is a “Jaworski right.” In People
          v Jaworski, 387 Mich. 21; 194 NW2d 868 (1972), this Court held that a plea of
          guilty must be set aside where the record of the plea proceedings shows that the
          defendant was not advised of all three constitutional rights involved in a waiver of
          a guilty plea: 1) the right to trial by jury, 2) the right to confront one’s accusers,
          and 3) the privilege against self-incrimination, relying on Boykin v Alabama, 395
U.S. 238; 89 S. Ct. 1709; 23 L. Ed. 2d 274 (1969). If a Jaworski right is omitted from
          the plea proceedings, then reversal is mandated. However, the omission from the
          plea proceedings of one or another of the rights attendant to a trial, other than a
          Jaworski right, or the imprecise recital of any such right, including a Jaworski
          right, does not necessarily require reversal. Guilty Plea Cases, [395 Mich at 122.]
          [Emphasis added.]

See also People v Plumaj, 284 Mich. App. 645, 649; 773 NW2d 763 (2009).

        The majority’s conclusion that “the district court failed to substantially comply with the
court rules and the deviation in question implicated defendant’s Jaworski rights”7 is unsupported
by the court rules. Specifically, MCR 6.610(E)(7) provides for a process by which a district
court plea may be entered in writing, without the defendant’s actually appearing in court. While
this case did not involve the written plea procedures under the court rule, the fact that this rule
exists belies the majority’s conclusion that there must be strict compliance with the colloquy
requirements of MCR 6.610(E)(4). That is, MCR 6.610(E)(7) provides for a process in which a
plea may taken without such a colloquy; therefore, it cannot be concluded that the failure to
engage in such a colloquy requires that the defendant be allowed to withdraw his plea. Rather, I
would suggest, we must look to the question of substantial compliance and whether the trial
court’s decision to not allow defendant to withdraw his plea constituted “a clear abuse of
discretion resulting in a miscarriage of justice.”8

        The trial court explained its reasoning in denying defendant’s motion to withdraw the
plea as follows:

                  The motion filed on behalf of Mr. Al-Shara, at the top of page two,
          suggest [sic] the reason for the motion is “defendant would not have accepted the
          plea agreement had he been aware of the effect that it would have on his
          probation in the unrelated case, that is, stated as the motivation and reason for the
          filing of the motion.


6
465 Mich. at 273-274.
7
    Ante, slip op at 14.
8
    People v Montrose, 201 Mich. App. 378, 380; 506 NW2d 565 (1993).


                                                   -2-
                With regard to advice of his rights, the defense concedes that [sic—on?]
       page one of their brief, that Mr. Al-Shara signed a waiver of rights. That
       concession is again contained at page five of the defense brief where it states in
       the first full paragraph, while Mr. Al-Shara concedes that he did sign an Advice of
       Rights sheet in connection with this case and then it goes on from there so again,
       he has acknowledged signing the Advice of Rights.

               The file does contain a written waiver of rights so he would have had both
       the Advice of Rights at the Arraignment stage of the proceedings and again, a
       signed waiver of rights in connection with the plea proceeding itself. There is no
       indication in the body of the motion or by way of affidavit from Mr. Al-Shara that
       he actually failed to understand his rights. That allegation is conspicuously absent
       of the motion. . . . There is no suggestion anywhere in the motion that Mr. Al-
       Shara was either not advised of or did not understand his rights in full and the
       effect of waiving those rights by proceeding with a plea at the time, that is, just
       conspicuously absent from the motion.

        “A trial court abuses its discretion when its decision falls outside the range of reasonable
and principled outcomes, or makes an error of law.” People v Swain, 288 Mich. App. 609, 628-
629; 794 NW2d 92 (2010). I cannot say that the district court’s decision falls outside the range
of principled outcomes. Defendant was advised of his Jaworski rights in writing. It is
uncontested that he signed that writing. As the district court noted, there is no allegation that
defendant did not read or understand those rights. Rather, defendant merely appears to be
latching onto a technical failure in the plea-taking process because he is now unhappy with the
collateral consequences of his plea on his probation status in another case.

       I would reverse the circuit court and reinstate defendant’s plea and sentence.



                                                             /s/ David H. Sawyer




                                                -3-